Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received April 5, 2021:

Claim 1 has been amended, and claim 6 has been withdrawn. Therefore Claims 1-5 & 7-16 are pending in this office action.

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 6, 2021.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

Applicant argues 

Applicant respectfully submits that Mizutani fails to disclose each and every limitation as recited in the present claim 1. For example, Mizutani fails to disclose at least the newly amended features "... in an inner circumferential part of the wound electrode body, an insulator is configured to cover at least a partial surface of the separator or a negative electrode collector surface in a first 5 Appl. No.: 16/236,829Response to Office Action of January 06, 2021space or a second space" as recited in the present claim 1 and as further supported in the specification. In contrast, Mizutani discloses an insulator l0c/10d that is provided in the third space rather than the first or second space. (See Mizutani, Fig. 1). Indeed, nothing in Mizutani discloses the newly amended feature "... in an inner circumferential part of the wound electrode body, an 
Appl. No.: 16/236,829Response to Office Action of January 06, 2021insulator is configured to cover at least a partial surface of the separator or a negative electrode collector surface in a first space or a second space" as recited in the present claim 1. 


Examiner respectfully disagrees
Mizutani discloses an insulator 10c/10c configured to cover at least a partial surface of a negative electrode collector 7 surface surrounding a space. The space, as annotated in Figure 1 below, can be considered the claimed first space given that is surrounded by the negative electrode collector and is absent of a positive electrode or a positive electrode collector and furthermore can be considered the claimed second space given that the negative electrode collector surface is covered, at least partially, with an insulator 10c/10c. Therefore Mizutani discloses the claimed limitation “an inner circumferential part of the wound electrode body, an insulator is configured to cover at least a partial surface of the separator or a negative electrode collector surface in a first 5 Appl. No.: 16/236,829Response to Office Action of January 06, 2021space or a second space”

In reVan Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)


    PNG
    media_image1.png
    403
    564
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 7, 8, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizutani JP2005-222884.


With respect to claim 1, Mizutani discloses a battery comprising a wound electrode body including a positive electrode 1/2/11, a negative electrode 6/7/12, and a separator 4 interposed therebetween [0018-0022; Figure 1; Figure 2], wherein in an inner circumferential part of the wound electrode body, a covering material  10c/10d (insulator) is configured to cover at least a partial surface of a negative electrode collector 7 surface in a first or second space, wherein the positive electrode 1/2/11 or a positive electrode collector 1 is absent in the first space surrounded by the negative electrode collector 7.  [see annotated Figure 1; 0027-0036]



    PNG
    media_image1.png
    403
    564
    media_image1.png
    Greyscale

With respect to claim 2, Mizutani discloses wherein in a width direction of the wound electrode body, the insulator 10c/10d is disposed between a positive electrode lead 8 and a negative electrode lead 9.  [Figure 1]

With respect to claim 7, Mizutani discloses wherein the insulator is formed by applying a polymer material.  [0030-0031]

With respect to claim 8, Mizutani discloses wherein the insulator 10c is disposed between an inner circumferential end face of the positive electrode 1/2/11, and the negative electrode collector 7 opposed to the inner circumferential end face.  [Figure 1]

With respect to claim 9, Mizutani discloses further comprising a covering material 10a/10b/10c/10d/10e/10f configured to prevent a short circuit between the positive electrode collector 1 and the negative electrode collector 7.  [0027-0036; Figure 1; 0044-0045]

Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani JP2005-222884 as applied to claim 1 above in further view of Iwata et al. US 2012/0107573

With respect to claim 3, Mizutani discloses wherein the insulator 10c/10d includes a tape made of polyimide or polypropylene (polymer film) [0030-0031; 0089-0090]

Mizutani does not specifically disclose the insulator including a pressure-sensitive adhesive.  

Iwata et al. discloses a battery comprising a wound electrode body [0060-0061; Figures 3A-3C] including a positive electrode, a negative electrode, and a separator [0060] a pressure sensitive-adhesive tape (insulator) for use in the battery, configured to cover at least a partial surface of the separator or a negative electrode surface [0038-0056]

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery of Mizutani to include an insulator that includes a pressure-sensitive adhesive, as disclosed in Iwata et al., in order to prevent a short circuit while suppressing the deterioration of the electrolytic solution [0006-0011] 


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani JP2005-222884 as applied to claim 1 above in further view of Machida US 2012/0214061.

With respect to claim 4, Mizutani does not disclose wherein the insulator has a melting point of 130°C or more.  

oC (overlaps claimed range of 130oC or more) [0038-0042; Table 1]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery of Mizutani to include an insulator that has a melting point of 130°C or more, as disclosed in Machida, in order to prevent a short circuit and reduce battery deformation. [0041-0042]

With respect to claim 5, Mizutani does not disclose wherein the melting point of the insulator is 163°C or more.  

 Machida discloses a battery comprising a wound electrode body including a positive electrode 11, a negative electrode 12 and a separator 13 [Figure 2; Figure 3; 0027-0028] insulating members 16a/16b (insulator) [Figure 3] wherein the insulator 16a has a oC (overlaps claimed range of 163oC or more) [0038-0042; Table 1]

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, Section I.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Therefore it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to have modified the battery of Mizutani to include an insulator that has a melting point of 163°C or more, as disclosed in Machida, in order to prevent a short circuit and reduce battery deformation. [0041-0042]


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani JP2005-222884 as applied to claim 1 above in further view of Iwama et al. US 2014/0295263. 

With respect to claim 10, Mizutani discloses the battery according to claim 1 but does not disclose a battery pack comprising: the battery, a controller configured to control the battery, and an outer packing configured to accommodate the battery. 



Furthermore, it would be well within the skill of the art to use the battery of the Mizutani in a battery pack, as this is a widely known application and use of a battery. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into a battery pack as an electrical power source, as disclosed in Iwama et al., in order to allow for electric products to utilize electrical power and become usable while allowing for improved performance and safety of the electric products. [0174-0178]

With respect to claim 11, Mizutani discloses the battery according to claim 1 but does not disclose an electronic device configured to be supplied with electric power from the battery according to claim 1.  

However, Iwama et al. discloses a battery comprising a wound electrode body and different applications of the battery comprising a wound electrode body and that it is 

Furthermore, it would be well within the skill of the art to use the battery of the Mizutani in an electronic device, as this is a widely known application and use of a battery. 
.
 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into a an electronic device configured to be supplied with electric power from the battery, as disclosed in Iwama et al., in order to allow for electric products to utilize electrical power and become usable while allowing for improved safety of the electric products. [0174-0178]

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani JP2005-222884 as applied to claim 1 above in further view of Matsushita et al. US 2014/0141303.

With respect to claim 12, Mizutani discloses the battery according to claim 1 but does not disclose an electromotive vehicle comprising: the battery, a convertor configured to convert electric power supplied from the battery into a driving force of the vehicle, and a 

However, Matsushita et al. discloses a battery and different applications of the battery and that it is known in the art for a battery, to be used in various applications such as use in an electromotive vehicle comprising the battery, a convertor configured to convert electric power supplied from the battery into a driving force of the vehicle, and a controller configured to conduct information processing concerning vehicle control based on information about the battery.  [0142-0149; Figure 9] 

Furthermore, it would be well within the skill of the art to use the battery of the Mizutani in an electromotive vehicle, as this is a widely known application and use of a battery.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into a an electronic vehicle, as disclosed in Matsushita et al., in order to supply electric power to the vehicle and allow for the use of the vehicle by meeting the power demands and while allowing for improved performance. [0126-0149]


With respect to claim 13, Mizutani discloses the battery according to claim 1 but does not disclose a power storage device comprising the battery wherein the power storage 

However, Matsushita et al. discloses a battery and different applications of the battery and that it is known in the art for a battery, to be used in various applications such as use in an electric power storage device comprising the battery and configured to supply electric power to an electronic device connected with the battery. [0132-0141]

Furthermore, it would be well within the skill of the art to use the battery of the Mizutani in a power storage device, as this is a widely known application and use of a battery.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into an electric power storage device, as disclosed in Matsushita et al., in order to allow for the use of the electric power storage device while allowing for improved performance and allowing for decreased electrical usage costs. [0126-0149]. 


With respect to claim 14, Mizutani does not disclose a power storage device comprising an electric power information controller configured to transmit and receive a signal to/from a device via a network, wherein the power storage device is configured to 

However, Matsushita et al. discloses an electric power storage device comprising an electric power information controller [0132] configured to transmit and receive a signal to/from a device via a network [0132], wherein the power storage device is configured to conduct charging and discharging control of the battery based on information received by the electric power information controller. [0132-0141; 0335-0344]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into an electric power storage device comprising an electric power information controller, as disclosed in Matsushita et al., in order to allow for the use of the power storage device while allowing for decreased electrical usage costs and improved performance. [0126-0149]


With respect to claim 15, Mizutani discloses the battery according to claim 1 but does not disclose an electric power system configured to be supplied with electric power from the battery.

  However, Matsushita et al. discloses an electric power system configured to be supplied with electric power from a battery [0007; 0023; 0132-0141]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into a an electric power storage system, as disclosed in Matsushita et al., in order to allow for the use of the electric power storage system while allowing for decreased electrical usage costs and improved performance. [0126-0149]



With respect to claim 16, Mizutani does not disclose wherein electric power is configured to be supplied to the battery from a power generating device or an electric power network.


However, Matsushita et al. discloses an electric power system configured to be supplied with electric power from a battery wherein electric power is configured to be supplied to the battery from a power generating device or an electric power network. [0007; 0023; 0132-0141]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the battery of Mizutani into a an electric power storage system with a power generating device, as disclosed in  et al., in order to allow for the use of the electric power storage system while allowing for decreased electrical usage costs and improved performance. [0126-0149]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589.  The examiner can normally be reached on Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KIRAN AKHTAR/Examiner, Art Unit 1723